EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, line 5 has been amended to add the term - - a - - after the term “recording” in order to correct a grammatical error.

Claim 2, line 3 has been amended to replace the term “comprises” with the term - - comprise - - in order to correct a grammatical error.

Claim 3, line 3 has been amended to replace the term “includes” with the term - - include - - in order to correct a grammatical error.

Claim 8, line 2 has been amended to replace the term “covariance” with the term - - correlation - - as the originally filed Specification discloses creating a correlation matrix from EEG signals obtained in a fixed duration of time from various locations of a user’s scalp.

The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the previously indicated allowable subject matter into independent claim 1, along with the claim amendments discussed above, have placed the claims in condition for allowance. As discussed with the Applicant’s representative during the telephone interview of 04 November 2020, the amendments to the claims have obviated the need for a Terminal Disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791